                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


FRANCES JEAN SMITH-SERIGHT,

Plaintiff,                              Civil No. 18-4269(RMB)

             v.                                 OPINION

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.




APPEARANCES:

POLONSKY & POLONSKY
By: Alan Polonsky, Esq.
512 S. White Horse Pike
Audubon, New Jersey 08106
          Counsel for Plaintiff Frances Jean Smith-Seright

SOCIAL SECURITY ADMINISTRATION, OFFICE OF THE GENERAL COUNSEL
By: Rachel Licausi, Special Assistant U.S. Attorney
300 Spring Garden Street
Philadelphia, Pennsylvania 19123
          Counsel for Commissioner of Social Security
RENÉE MARIE BUMB, United States District Judge:
     This matter comes before the Court upon an appeal by

Plaintiff Frances Jean Smith-Seright (the “Plaintiff”) of the

final determination of the Commissioner of Social Security (the

“Commissioner”) denying Plaintiff’s application for social

security disability benefits. For the reasons set forth below,

the Court will VACATE the decision of the Administrative Law

Judge (the “ALJ”) and REMAND for proceedings consistent with

this Opinion.



I.   PROCEDURAL HISTORY

     On December 30, 2013, Plaintiff filed a Title II

application for disability insurance benefits and a Title XVI

application for supplemental security income.   In her

application, Plaintiff alleges disability, beginning January 1,

2010, based on her severe obesity, asthma, depression, and

bipolar disorder.   Plaintiff also allegedly suffers from

posttraumatic stress disorder (“PTSD”), learning disabilities,

and has a history of substance abuse.   Plaintiff’s claim was

initially denied on May 15, 2014, and again denied upon

reconsideration on August 21, 2014. [Record of Proceedings

(“R.P.”) at 92-138].   On March 30, 2017, Plaintiff testified at

a formal hearing before Administrative Law Judge Arthur Patane.

At the hearing, Plaintiff was represented by an attorney.


                                 2
      On August 8, 2017, the ALJ issued a decision denying

Plaintiff’s claim for benefits, based on the ALJ’s determination

that “there are jobs that exist in significant numbers in the

national economy that the claimant can perform.” [R.P. at 23].

The Appeals Council denied Plaintiff’s request for review on

February 6, 2018, rendering the ALJ’s decision as final. [R.P.

at 1-3].   Plaintiff now seeks this Court’s review.



II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3). “Substantial evidence” means “‘more than a mere

scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971)(quoting Cons. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999).

      In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Sykes, 228

                                 3
F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v). In Plummer,

186 F.3d at 428, the Third Circuit described the

Commissioner’s inquiry at each step of this analysis:

     In step one, the Commissioner must determine whether the
     claimant is currently engaging in substantial gainful
     activity. 20 C.F.R. § 1520(a). If a claimant is found to
     be engaged in substantial activity, the disability claim
     will be denied. Bowen v. Yuckert, 482 U.S. 137, 140
     (1987).

                                4
     In step two, the Commissioner must determine whether the
     claimant is suffering from a severe impairment. 20
     C.F.R. § 404.1520(c). If the claimant fails to show that
     [his] impairments are “severe,” she is ineligible for
     disability benefits.

     In step three, the Commissioner compares the medical
     evidence of the claimant’s impairment to a list of
     impairments presumed severe enough to preclude any
     gainful work. 20 C.F.R. § 404.1520(d). If a claimant
     does not suffer from a listed impairment or its
     equivalent, the analysis proceeds to steps four and
     five.

     Step four requires the ALJ to consider whether the
     claimant retains the residual functional capacity to
     perform her past relevant work. 20 C.F.R. § 404.1520(d).
     The claimant bears the burden of demonstrating an
     inability to return to her past relevant work. Adorno v.
     Shalala, 40 F.3d 43, 46 (3d Cir. 1994). If the claimant
     is unable to resume her former occupation, the
     evaluation moves to the final step.

     At this [fifth] stage, the burden of production shifts
     to the Commissioner, who must demonstrate the claimant
     is capable of performing other available work in order
     to deny a claim of disability. 20 C.F.R. § 404.1520(f).
     The ALJ must show there are other jobs existing in
     significant numbers in the national economy which the
     claimant can perform, consistent with her medical
     impairments, age, education, past work experience, and
     residual functional capacity. The ALJ must analyze the
     cumulative effect of all the claimant’s impairments in
     determining whether she is capable of performing work
     and is not disabled. See 20 C.F.R. § 404.1523. The ALJ
     will often seek the assistance of a vocational expert at
     this fifth step. See Podedworny v. Harris, 745 F.2d 210,
     218 (3d Cir. 1984).


III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.   Plaintiff is a 34


                                5
year-old female, but was 24 years old on the alleged disability

onset date and 32 years old at the time of her hearing before

the ALJ.   Plaintiff attended some high school, but neither

graduated nor earned a GED.   Although Plaintiff worked for a few

months as a “parent coach” for the Board of Education in May

2011, she has almost no work experience at all, let alone past

relevant experience.


     A.    Plaintiff’s Medical History and Testimony

     According to medical records, Plaintiff suffers from a

variety of physical and mental impairments.    Notably, medical

records indicate that Plaintiff is severely obese and suffers

from asthma, bipolar disorder, depression, PTSD, learning

disabilities, and substance abuse.   At a doctor’s appointment on

January 10, 2010, around the alleged onset date, Plaintiff was

measured at 5’6” and weighed 364 pounds. [R.P. at 804].   On July

8, 2013, Plaintiff weighed 405 pounds. [Id. at 947].    By January

10, 2017, shortly before Plaintiff’s administrative hearing,

Plaintiff weighed 461 pounds. [Id. at 1297].   Since 2015,

Plaintiff has been attending a program at Wiley Christian

Behavioral Management Services (“Wiley”) in relation to her

mental health issues, including her bipolar disorder,

depression, and substance abuse. [Id. at 42-44].   Plaintiff’s




                                 6
substance abuse relates to past use of marijuana, alcohol, and

other street drugs.

     Plaintiff testified at the administrative hearing that she

left high school when her son was born and was unable to

complete her degree when she tried to return afterwards.

Plaintiff states that she has struggled to find jobs or GED

programs that will accept her, given her schedule for mental

health treatment during the day at Wiley.

     At the administrative hearing, Plaintiff described the ways

her obesity impacts her daily life.    Plaintiff testified that

she has one specific chair in her house that will support her

weight, as she has previously broken through chairs.   Plaintiff

has difficulty standing for more than 30 minutes at a time and

often needs her son’s assistance to complete routine tasks, such

as cleaning the apartment, carrying heavy groceries, putting on

socks, and lifting pots of water while cooking.   Plaintiff

states that she can shower on her own because her shower has a

bar that she can grab onto when she climbs into the tub.

Plaintiff testified that she tried to exercise at a gym to lose

weight, but injured her knee and felt that it did not heal

enough for her to resume exercising.

     According to psychological evaluation performed by Dr.

Kenneth Goldberg, Ph.D. on May 19, 2010, Plaintiff tests in the

low-average range of intellectual functioning. [See R.P. at 662-

                                7
669].    Notably, Dr. Goldberg observed significant disparities in

test scores in Plaintiff’s reading, as compared to her writing

ability, suggesting learning disorders.    Dr. Goldberg noted that

he was providing Plaintiff with a form authorizing

accommodations for GED testing, but noted that “it seems likely

that her skills are short of passing that test, even with the

accommodations she seeks.” [Id. at 665].    Dr. Goldberg concluded

that Plaintiff was “an extremely depressed person who out to be

in therapy.”     Regarding Plaintiff’s PTSD, Dr. Goldberg found

that “it is likely that the trauma goes beyond what she

reports... it is likely that past events continue to have an

impact in the relationships she has, at home and with the

world.” [Id.] Although Dr. Goldberg noted that Plaintiff “gives

some indication that her true preference is to stay home with

her child rather than go out to work,” he also stated that

“[g]iven her weight and her asthma, it is probably best for her

to have work which is not too physically demanding.” [Id. at

666].


        B.   The ALJ’s Decision

        In his decision, the ALJ concluded that Plaintiff was not

disabled, as defined in the Social Security Act, from her

alleged onset date through the date of the ALJ’s decision.    The

ALJ found that Plaintiff suffers from severe impairments, but


                                   8
held that she retained a Residual Functional Capacity (“RFC”) to

perform unskilled light work in jobs that exist in significant

numbers in the national economy.

     At Step One of the sequential analysis the ALJ determined

that Plaintiff had not engaged in substantial gainful activity

since the alleged onset date of January 1, 2010. [R.P. at 17].

At Step Two, the ALJ determined that Plaintiff’s “severe”

impairments were “obesity, asthma, depressive disorder,

posttraumatic stress disorder, learning disorder, and history of

substance use disorder.” [Id.].

     At Step Three the ALJ determined that Plaintiff did not

have an impairment that meets or is medically equivalent to the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.

     At Step Four, the ALJ determined that the Plaintiff:

      has the residual functional capacity to perform
      light work as defined in 20 CFR 404.1567(b) and
      416.967(b) except she is limited to performing
      the simple, routine tasks associated with
      unskilled work at an SVP 1 or 2 and should not
      be exposed to concentrated levels of respiratory
      irritants.

     [R.P. at 18]. In making this decision, the ALJ

considered Plaintiff’s “own reports and allegations,” which

the ALJ found to be “partially, though not entirely

consistent with the medical evidence.” [R.P. at 22].

Although the ALJ noted that Plaintiff’s impairments were

                                   9
“well-documented,” the ALJ concluded that “to the extent

that she asserts that these conditions prevent her from

performing any work on a sustained, consistent basis, her

allegations are undermined by her indication to an

examining source that staying home from work was merely a

‘preference.’” [Id.].



IV.   DISCUSSION

      On appeal, Plaintiff argues that the ALJ’s disability

determination is not supported by substantial evidence because

the ALJ failed to adequately account for the limitations posed

by Plaintiff’s severe obesity and her mental limitations in

formulating her RFC.    This Court agrees with Plaintiff.

      With respect to RFC assessments, an ALJ is not required to

include every alleged limitation in their hypotheticals and RFC

assessments. See O'Bryan v. Colvin, 2014 WL 4649864, at *6 (W.D.

Pa. Sept. 16, 2014).    Rather, the ALJ’s responsibility is to

“accurately convey” only “credibly established limitations”

which “are medically supported and otherwise uncontroverted in

the record.” Rutherford v. Barnhart, 399 F.3d 546, 554 (3d

Cir.2003).

      Plaintiff testified at the administrative hearing that her

obesity causes significant limitations in her day-to-day life.

However, the ALJ’s opinion barely discusses Plaintiff’s obesity.

                                 10
As noted by in Plaintiff’s brief, Plaintiff suffers from severe

obesity and would be considered “morbidly obese” at all times

since the alleged onset date.

     The ALJ mentions that he considered SSR 02-1P, which

pertains to the limiting impact of obesity, but the ALJ does not

apply the SSR or discuss those limitations in the opinion.    In

relevant part, SSR 02-1P mandates that an RFC assessment should

include an evaluation of “the effect obesity has upon the

individual’s ability to perform routine movement and necessary

physical activity within the work environment” and “must

consider an individual’s maximum remaining ability to do

sustained work activities in an ordinary work setting on a

regular and continuing basis.”   The Ruling also advises that the

“combined effects of obesity with other impairments may be

greater than might be expected without obesity.”   To the extent

the ALJ may have considered these factors, such considerations

are not articulated in the opinion in a manner that allows this

Court to conduct a meaningful judicial review.

     “[A]n ALJ must meaningfully consider the effect of a

claimant's obesity, individually and in combination with her

impairments, on her workplace function at step three and at

every subsequent step.” Diaz v. Comm'r of Soc. Sec., 577 F.3d

500, 504 (3d Cir. 2009). In Diaz, the Third Circuit reversed a

district court and directed that a Social Security matter be

                                 11
remanded for further proceedings, and went on to hold that

“absent analysis of the cumulative impact of [plaintiff's]

obesity and other impairments on her functional capabilities, we

are at a loss in our reviewing function.” Id. & n.3.

     The lack of any discussion about potential limitations

posed by Plaintiff’s obesity is not a harmless error, especially

considering the ALJ’s RFC determination.   Notably, the

definition of “light work” calls for “frequent lifting or

carrying of objects weighing up to 10 pounds” and may require “a

good deal of walking or standing.” 20 CFR 404.1567(b) and

416.967(b).   The ALJ also did not solicit testimony from a

vocational expert as to whether Plaintiff’s limitations would

impact her ability to find regular employment.   Absent a more

thorough discussion of Plaintiff’s physical limitations related

to her obesity, as well as how it interacts with her asthma,

depression, and other impairments, the Court cannot find that

the ALJ’s opinion is supported by substantial evidence. See

Garcia-Estrada v. Comm'r of Soc. Sec., 2017 WL 498714, at *4

(D.N.J. Feb. 7, 2017)(remanding a case because “the ALJ’s

failure to properly analyze [plaintiff’s] obesity necessarily

led to improper conclusions concerning her RFC”); Ward v. Comm'r

of Soc. Sec., No. 13-763, 2015 WL 5823061, at *5–6 (D.N.J. Oct.

1, 2015)(remanding a Social Security matter based on the ALJ's

deficient analysis of the plaintiff's obesity in the RFC portion

                                12
of the Decision, which as a result evaded meaningful judicial

review); Standowski v. Colvin, 2015 WL 404659, at *12–13 (D.N.J.

Jan. 29, 2015)(remanding a Social Security matter because the

ALJ “barely discussed” the plaintiff's severe impairment of

obesity, and “the ALJ's residual functional capacity

determination is silent on obesity”).

     This Court does not express an opinion as to whether

Plaintiff’s impairments meet a listing or render her disabled,

as defined by the Act.   However, the Court finds that the ALJ

committed a reversible legal error in failing to adequately

address Plaintiff’s possible limitations related to her severe

obesity in formulating her RFC.    On remand, the ALJ must discuss

Plaintiff’s obesity under the framework set forth in SSR 02-1P

and fully develop the record regarding Plaintiff’s ability to

perform light work.1




1 As the Court finds that the ALJ’s RFC determination did not
sufficiently address Plaintiff’s obesity, this Court need not
separately reach the issue of whether the ALJ adequately
considered Plaintiff’s mental limitations. Indeed, to comply
with SSR 02-1P’s instructions, the ALJ must necessarily discuss
the impact of Plaintiff’s obesity on her other impairments,
including her mental limitations. The Court notes that this
additional analysis will almost certainly require a more
thorough discussion of Plaintiff’s mental limitations.
                                  13
V.   CONCLUSION

     For the reasons set forth above, the Court will VACATE the

ALJ’s decision and REMAND for proceedings consistent with this

Opinion.   An appropriate Order shall issue on this date.



DATED: April 30, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                14
